              Case 1:20-cv-02984-RA Document 9 Filed 06/23/20 Page 1 of 2


UNITED STATES DISTRICT COURT                                         USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                        DOCUMENT
                                                                     ELECTRONICALLY FILED
 JAN R. PURGESS,                                                     DOC#:
                             Plaintiff,                              DATE FILED: 6-23-20

                        v.
                                                                       20-CV-2984 (RA)
 MARTINA PARAUDA, Director, VA NY
 Harbor Healthcare System AND ROBERT                                        ORDER
 WILKIE, Secretary, Department of Veterans
 Affairs,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action on April 13,

2020. By letter dated June 19, 2020, Plaintiff informed the Court that his process servers have been

unable to serve Defendants in light of the COVID-19 pandemic. In the interest of efficiency, the

Court orders that Defendants Martina Parauda and Robert Willkie be served through the U.S.

Marshals Service. See Fed. R. Civ. P. 4(c)(3).

       To allow Plaintiff to effect service on Defendants Parauda and Willkie through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt

and Return form (“USM-285 form”) for each defendant. The Clerk of Court is also instructed to:

(1) mark the box on the USM-285 form labeled “Check for service on U.S.A.”; (2) issue amended

summonses; and (3) deliver to the Marshals Service a copy of this order and all other paperwork

necessary for the Marshals Service to effect service on the United States and these defendants.

       If service is not made within 90 days of the date the amended summonses are issued, Plaintiff

should request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012)

(holding that it is the plaintiff’s responsibility to request an extension of time for service). Plaintiff
                Case 1:20-cv-02984-RA Document 9 Filed 06/23/20 Page 2 of 2


also must notify the Court in writing if his address changes, and the Court may dismiss the action if

he fails to do so.

         Accordingly, the Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff,

together with an information package. The Clerk of Court is further instructed to (1) complete the

USM-285 forms with the addresses for Defendants Parauda and Willkie; (2) check the box on the

USM-285 forms labeled “Check for service on U.S.A.”; (3) issue amended summonses; and (4)

deliver to the U.S. Marshals Service all documents necessary to effect service.

SO ORDERED.

Dated:      June 23, 2020
            New York, New York

                                                     RONNIE ABRAMS
                                                     United States District Judge
